United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 20-3207
                       ___________________________

                    In re: Turner Grain Merchandising, Inc.

                             lllllllllllllllllllllDebtor

                           ------------------------------

                     Oakley Grain, Inc.; Bruce Oakley, Inc.

                           lllllllllllllllllllllAppellants

                                         v.

M. Randy Rice; Travis Mears; Scott Mears; Travis Mears Farms, Inc.; Scott Mears
      Farms, Inc., doing business as Mears Brothers Farms; Turner Grain
                              Merchandising, Inc.

                           lllllllllllllllllllllAppellees

 Agri-Petroleum Sales LLC; Agribusiness Properties LLC; Stanley Bartlett, doing
  business as Greenleaf Farms; Bell-Mo Seed; Benny Bollinger; Brinkley Truck
  Brokerage LLC; D. Faris Buchberger; CC&B Farms; Chris Zepponi Triple C
Farms; Commodity Credit Corporation; Delta Grain Marketing Inc.; Does; Randle
     Foran, doing business as Foran Farming; Gavilon Grain LLC; Grace AG
Partnership; Gracewood Farms; Lance Gray, doing business as High Roads Farms;
     Harper Ross Farms; Ivory Rice LLC; Martin Walker Reality Partnership;
  Neauman Coleman & Co LLC; Doug O’Neal; Josh Oakes; Rabo AgriFinance;
  Rice America, Inc.; Rice Arkansas, Inc.; Harper Ross; Seepwater Farms; Clint
  Stephens; John Stephens; Phil Stephens; Shirley Crow Stephens; Gene Stock;
  Stokes Mayberry Gin Company, Inc.; Turner Commodities, Inc.; Turner North
 LLC; United States Department of Agriculture; United States of America; David
    Wilkinson, doing business as David and Lalain Wilkinson Farms; Donald
 Wilkinson, doing business as Donald Wilkinson Farms; Donnie Wilkinson, doing
business as Donnie and Teresa Wilkinson Farms; Keith Wilkinson, doing business
as Keith Wilkinson Farms; Roger Wilkinson, doing business as Roger Wilkinson Farms

                                  Mark Randy Rice

                                lllllllllllllllllllllTrustee
                                      ____________

                      Appeal from United States District Court
                     for the Eastern District of Arkansas - Delta
                                    ____________

                               Submitted: May 4, 2021
                                Filed: May 20, 2021
                                   [Unpublished]
                                   ____________

Before SHEPHERD, GRASZ, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       Oakley Grain, Inc. and its parent corporation Bruce Oakley, Inc. appeal the
district court’s1 order affirming the bankruptcy court’s orders in two related adversary
proceedings. Having carefully reviewed the record and the parties’ arguments on
appeal, we find no basis for reversal. See Wilton v. Seven Falls Co., 515 U.S. 277,
289-90 (1995) (trial courts’ decisions about propriety of hearing declaratory judgment
actions are reviewed for abuse of discretion); Sears v. Sears, 863 F.3d 980, 983 (8th
Cir. 2017) (bankruptcy court’s conclusions of law are reviewed de novo); Moratzka
v. Morris (In re Senior Cottages of Am., LLC), 482 F.3d 997, 1001 (8th Cir. 2007)


      1
       The Honorable Brian S. Miller, United States District Judge for the Eastern
District of Arkansas.

                                            -2-
(denial of leave to amend is reviewed for abuse of discretion; determination that
amendment would be futile is reviewed de novo); United States v. Metro. St. Louis
Sewer Dist., 440 F.3d 930, 933-35 (8th Cir. 2006) (denial of Fed. R. Civ. P. 59(e) and
60(b) motions is reviewed for abuse of discretion).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




                                         -3-